11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Joseph Scanlon,                                 * From the County Court at
                                                  Law No. 3 of Bell County,
                                                  Trial Court No. 76,683.

Vs. No. 11-14-00082-CV                         * October 31, 2014

Real Star Property Management,                 * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Joseph Scanlon.